DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted December 15, 2020. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on January 8, 2021. The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 2, 4-6, 8-10, 12-14, and 16 are currently pending.

Allowable Subject Matter
2.	Claims 1, 2, 4-6, 8-10, 12-14, and 16 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: no single limitation distinguishes over the prior art of record. Rather, the combination of claim limitations is distinguishing. More particularly, the identifying functionality implemented with an LTF, in combination with the limitations added in the December 15, 2020 claim submission, are distinguishable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476